Title: To Thomas Jefferson from Bernard Peyton, 2 September 1824
From: Peyton, Bernard
To: Jefferson, Thomas


My Dear Sir,
Rich’d
2d Sept. 1824
Your esteemd favor of the 28th ulto: has been duly recd & I learn with the deepest sorrow that you have sustained losses in some respects, & met with disappointments in others, in your pecuniary affairs, both of which affect me as would any thing, I assure you, my dear Sir, which causes you pain or uneasiness, but the part of a friend is to relieve these distresses as quick, & as far as is in his power, I have therefore great happiness in informing you, that the moment I recd yours, left a sick bed, & went round to the directors of the Farmers Bank, to whom I stated the circumstances, & to-day they discounted the note you enclosed, for $2,000, upon the terms you mentioned, the nett pcds. of which (say $1,978.67 Dolls:) is at your credit, & I have already applied  $720 Dolls of it, to retiring the note given, 60 days ago, and discounted at the same Bank, to pay the interest to William & Mary College—I will immediately remit a check for $1,208.20 Dolls, to Gulian Ludlow esqr of New York, as you request, which will nearly cover the amount of the present discount. My balance, when your a/c was last rendered, was $1436.76, it has since been increased to $2,185 Dolls:, without the Tobacco credit, and I shall go on, as heretofore, to pay any dfts: you draw upon me, with cheerfulness, knowing that you always make them as light as possible, my means being limited, & to be divided amongst my customers according to my interest, & their wants & means, for you I have no rules, but am compelled to make this remark, from necessity, that whatever may be the situation of our accounts on the 1st: Jany I shall be obliged to have what may then be due, if any thing, to meet the final settlement of my obligation for Preston, the last installment then falling due, and foreseeing, beyond a doubt, that I shall have to pay a heavy sum on that a/c, which must be ready, at the time, to call the execution from issuing—I have recd no more of your tobacco, from Lynchburg, & the 9 Hhds. you speak of having on hand, of last year’s crop, are not in my possession, or under my control—The Books you wrote for, I have procured, & the first copy goes by this days mail, the others shall follow, by the two next mails, in succession—I expect to see you, at Monticello, about sunday week, the 12th Inst. on my way to the Lexington Arsenal, & to get quit of the Ague & Fever, which still persue me.—Your Box of Books, from Boston, mentioned in my last, were forwarded yesterday, by a Waggon, to J. & Raphael, at Charlottesville—With great respect Dr Sir Yours truly alwaysBernard Peyton
   	I find you state it at $700—$720 is correct
